Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 30-34, 42-46, 48-51, 53, 54, 56 and 57, in the reply filed on Jun. 28, 2022 is acknowledged.
Claims 30-58 remain pending in the current application, claims 35-41, 47, 52, 55 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
The requirement for the restriction of Inventions I and II is still deemed proper and is therefore made FINAL.
Claims 30-34, 42-46, 48-51, 53, 54, 56 and 57 have been considered on the merits.


Status of the Claims 
	Claims 30-58 are currently pending.
Claims 32, 33, 44, and 45 are amended.
	Claims 35-41, 47, 52, 55 and 58 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 1-29 are cancelled. 
New claims 48-58 have been added.  
	Claims 30-34, 42-46, 48-51, 53, 54, 56 and 57 have been considered on the merits.

Claim Objections
The disclosure is objected to because of the following informalities: 
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).  
Claim 53 is separated from dependent claim 48 by independent claims 51 and 52.  Claims 56 and 57 are separated from dependent claim 54 by independent claim 55.  Claim 58 is separate from dependent claim 52 by claims 53-57.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 30, 31, 33, 34, 48-51, 53, 54, 56 and 57 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hyde et al. (US 2013/0034527 A1).
With respect to claims 30, 48, and 54, Hyde teaches a composition of eukaryotic cells with exogenous mitochondria which is implantable (pharmaceutical) (Fig. 4 and 0021, 0035-0037 and 0039).  With respect to claim 30, Hyde teaches the subject is human and the modified cell has an exogenous cellular component that is an exogenous mitochondria isolated from healthy cells (isolated healthy mitochondria) (0037, 0043, 0087 and 0091).  With respect to claims 30, 51 and 54, Hyde teaches the composition where the cells are suspended in autologous cerebrospinal fluid (pharmaceutical composition) (0094).  With respect to claims 30 and 31, Hyde teaches mesenchymal stem cells from bone marrow with exogenous functional mitochondria (0087-0093) and teaches the composition where the cells are fibroblasts (0050).  With respect to claims 33 and 53, Hyde teaches the composition where the cells are obtained from a subject with amyotrophic lateral sclerosis (a subject with a mitochondrial disease or disorder) (0087).  With respect to claims 34, 50 and 57, Hyde teaches the composition where the isolated mitochondria are obtained from platelet obtained from blood (Example 1, 0088).  From the description of the disclosure, one of ordinary skill in the art would readily understand that the subject is intended to be human in Example 1 (0087-0095).  With respect to claims 48 and 54, Hyde teaches a hematopoietic stem cell (0050 and 0074) with exogenous mitochondria (0048-0050 and 0053).  With respect to claims 49 and 56, The hematopoietic stem cells inherently express CD34 as evidenced by Sidney. Sidney reports that hematopoietic cells express CD34 (abstract and Table 1 and pg. 1381 para.1-2).  With respect to claim 48, Hyde teaches a hematopoietic stem cell (0050 and 0074) with exogenous mitochondria (0048-0050 and 0053).  With respect to claim 49, The hematopoietic stem cells inherently express CD34 as evidenced by Sidney. Sidney reports that hematopoietic cells express CD34 (abstract and Table 1 and pg. 1381 para.1-2).
It is noted that claim 30 recites that the isolated healthy human mitochondria optionally have undergone at least one freeze-thaw cycle prior to augmentation of the cells and the term “optionally” does not require that a freeze-thaw cycle be performed.  Additionally, Hyde does not teach this method by which the isolated mitochondria are produced by undergoing at least one freeze-thaw cycle as in claim 30, this limitation is interpreted as a product by process type limitation.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Therefore, the reference anticipates the claimed subject matter.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30, 31, 33, 34, 42, 43, 45, 46, 48-51, 53, 54, 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2013/0034527 A1) in view of Gasnier et al. (Analytical Biochemistry, 1993).
With respect to claims 30, 42, 48 and 54, Hyde teaches a composition of eukaryotic cells with exogenous mitochondria which is implantable (pharmaceutical) (Fig. 4 and 0021, 0035-0037 and 0039).  With respect to claims 30 and 42, Hyde teaches the subject is human and the modified cell has an exogenous cellular component that is an exogenous mitochondria isolated from healthy cells (isolated healthy mitochondria) (0037, 0043, 0087 and 0091).  With respect to claims 30, 42, 51 and 54, Hyde teaches the composition where the cells are suspended in autologous cerebrospinal fluid (pharmaceutical composition) (0094).  With respect to claims 30, 31, 43 and 46, Hyde teaches mesenchymal stem cells from bone marrow with exogenous functional mitochondria (0087-0093) and teaches the composition where the cells are fibroblasts (0050).  With respect to claims 33, 45, and 53, Hyde teaches the composition where the cells are obtained from a subject with amyotrophic lateral sclerosis (a subject with a mitochondrial disease or disorder) (0087).  With respect to claims 34, 50 and 57, Hyde teaches the composition where the isolated mitochondria are obtained from platelet obtained from blood (Example 1, 0088).  From the description of the disclosure, one of ordinary skill in the art would readily understand that the subject is intended to be human in Example 1 (0087-0095).  With respect to claims 48 and 54, Hyde teaches a hematopoietic stem cell (0050 and 0074) with exogenous mitochondria (0048-0050 and 0053).  With respect to claims 49 and 56, The hematopoietic stem cells inherently express CD34 as evidenced by Sidney. Sidney reports that hematopoietic cells express CD34 (abstract and Table 1 and pg. 1381 para.1-2).  With respect to claim 48, Hyde teaches a hematopoietic stem cell (0050 and 0074) with exogenous mitochondria (0048-0050 and 0053).  With respect to claim 49, The hematopoietic stem cells inherently express CD34 as evidenced by Sidney. Sidney reports that hematopoietic cells express CD34 (abstract and Table 1 and pg. 1381 para.1-2).
It is noted that claims 30 and 46 recite that the isolated healthy human mitochondria optionally have undergone at least one freeze-thaw cycle prior to augmentation of the cells and the term “optionally” does not require that a freeze-thaw cycle be performed.  Additionally, Hyde does not teach this method by which the isolated mitochondria are produced by undergoing at least one freeze-thaw cycle as in claims 30 and 46, this limitation is interpreted as a product by process type limitation.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Hyde does not teach the composition where the isolated mitochondria are obtained from a human placenta or placental cells grown in culture as recited in claims 34, 42, 50 and 57.  However, Gasnier teaches that the placenta was a known source for the isolation of mitochondria (abstract).  Gasnier further teaches that placenta is an easily available tissue with a high yield of mitochondria (pg. 177 Col. 2 para. 1).  At the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Hyde in such a way that the source of the mitochondria is from placenta for a composition containing cells containing exogenous mitochondria and for the benefit of using a source that is an easily available tissue with a high yield of mitochondria as taught by Gasnier.  Additionally, it would have been obvious to one skilled in the art to have further modified Hyde such that the source of mitochondria is placenta, since the placenta was a known source of mitochondria as taught by Gasnier.  Such a modification merely involves the substitution of one known source of mitochondria for another for the use of the mitochondria in a composition of cells with exogenous mitochondria.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 32 and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hyde in view of Gasnier (as applied to claims 30, 31, 33, 34, 42, 43, 45, 46, 48-51, 53, 54, 56 and 57 above), and further in view of Lee (US 2015/0374736 A1, priority to Mar. 28, 2013).
The teachings of Hyde and Grasnier can be found in the previous rejection above. 
Although, Hyde teaches the cell is hematopoietic stem cell (0050 and 0074), Hyde does not teach that the hematopoietic stem cell are bone marrow cells as recited in claims 32 and 44.  However, Lee reports mobilized hematopoietic stem progenitor cells (HSPCs) from bone marrow are commonly used as stem cell sources (0004).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Hyde in such a way that the source of the hematopoietic stem cells is bone marrow for a composition containing hematopoietic stem cells containing exogenous mitochondria.  Furthermore, it would have been obvious to one skilled in the art to have further modified Hyde such that the source of the hematopoietic stem cells is bone marrow, since bone marrow was a known source of hematopoietic stem cells as taught by Lee.  Such a modification merely involves the substitution of one known source of hematopoietic stem cells for another for a composition containing hematopoietic stem cells with exogenous mitochondria.	
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 30, 33, 34, 42, 45, and 46 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 6-17 of copending Application No. 16/834952.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim an a pharmaceutical composition containing an isolated host cell with exogenous mitochondria where the mitochondria have been through at least one freeze-thaw cycle.  The limitations of the instant claims 33 and 34 are recited by claims 2, 11 and 17 of Application No. 16/834952.  Additionally, even though the claims of Application No. 16/834952 do not explicitly recite that the cells and mitochondria are human it would be obvious to one of ordinary skill in the art to modify the composition of Application No. 16/834952 so that the cells and mitochondria, since the claims include mammal source for the host cells and placenta for the isolated mitochondria.

Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632